ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
BAE Systems San Diego Ship Repair Inc.       )      ASBCA No. 59793
                                             )
Under Contract No. N00024- l l-C-4400        )

APPEARANCES FOR THE APPELLANT:                      Robert E. Korroch, Esq.
                                                    Cameron M. Rountree, Esq.
                                                     Williams Mullen
                                                     Newport News, VA

APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Borro, Esq.
                                                     Navy Chief Trial Attorney
                                                    Bruce S. Potocki, Esq.
                                                     Assistant Counsel
                                                     Southwest Regional Maintenance Center
                                                     San Diego, CA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 2 February 2016

                                                 ~?~~
                                                  STEMP~
                                                 i1ARKN.
                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59793, Appeal of BAE Systems San
Diego Ship Repair Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals